                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Diana Nadeau, individually and on behalf     )
of the next-of-kin John Nadeau,              )
                                             )
              Plaintiff,                     )       ORDER ADOPTING STIPULATION
                                             )       TO EXTEND EXPERT DISCOVERY
       vs                                    )       DEADLINES
                                             )
David Shipman, in his individual and         )
official capacity as Morton County           )
Sheriff, et. al.,                            )       Case No. 1:17-cv-074
                                             )
              Defendants.                    )


       On March 6, 2019, the parties filed a Stipulation to Extend Expert Discovery Deadlines. The

court ADOPTS the parties’ stipulation (Doc. No.74). The deadlines for completing expert

discovery are amended as follows:

       1.     The Plaintiff shall have until April 1, 2019, to provide the names of expert witnesses

              and complete reports relating to one of one of the Plaintiff’s experts. Otherwise, the

              March 15, 2019, deadline remains in place.

       2.     Defendants shall have until May 13, 2019, to provide the names of expert witnesses

              and compete reports.

       3.     The parties shall have until May 28, 2019, to provide the names of rebuttal witnesses

              and compete reports.

       IT IS SO ORDERED.

       Dated this 8th day of March, 2019.

                                                     /s/ Clare R. Hochhalter
                                                     Clare R. Hochhalter, Magistrate Judge
                                                     United States District Court
